DETAILED ACTION
 	Claims 1-39 are cancelled and claims 40-59 are pending with claims 49 -59 withdrawn.
 	This action is in response to the amendment filed 9/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
Applicant’s argument on page 15 or page 5 of 7, that Peattie does not disclose, “Peattie et al., fails to disclose at least that the pilot valve actuator includes a balance member arranged to cooperate with actuator biasing means associated with the pilot valve, which balance member has a specific gravity relative to liquid within the tank which in the absence of the actuator biasing means will not float the balance member” is not persuasive, since the features in Peattie, are very similar to applicant’s device as shown in Figure 3C of the instant application. Peattie discloses, a pilot valve actuator (38,and the un-numbered part below 38 which abuts the top of valve 62) operatively coupled  to the pilot valve for its opening and closure, the pilot valve actuator including a balance member (38) arranged to cooperate with actuator biasing means (64) associated with the pilot valve,  the balance member (38) having a specific gravity relative to liquid within the tank which in absence of the actuator will not float the balance member (para.0036, “float member 38 unseats the poppet valve from the valve seat 30”), whereas at least part submersion of the balance member under a biasing influence of the biasing means (64) provides upward movement of the balance member relative to the valve body.
Since applicant’s amendments necessitated the new grounds for rejection and the arguments are not persuasive, this action has been made Final.
Drawings
The drawings were received on 5/19/2022.  These drawings are acceptable.
Specification
Applicant’s amendment overcomes the objections to the specification and the abstract. These amendments have been entered.
Claim Objections
Applicant’s amendment overcomes the objections.
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the rejections.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-48 are rejected under 35 U.S.C. 102a1 as being anticipated by Peattie et al. (WO2016094952).  
Regarding claim 40, Peattie discloses a tank level sensor (18, see Fig. 23a,b) comprising: a valve body (108,40) including a pilot inlet (41A) coupled to a pilot line (36) associated with a tank (12); 
a pilot valve (62,64,44,58) in liquid communication with the pilot inlet; 
a pilot valve actuator (38,and the un-numbered part below 38 which abuts the top of valve 62) operatively coupled  to the pilot valve for its opening and closure, the pilot valve actuator including a balance member (38) arranged to cooperate with actuator biasing means (64) associated with the pilot valve,  the balance member (38) having a specific gravity relative to liquid within the tank which in absence of the actuator will not float the balance member (para.0036, “float member 38 unseats the poppet valve from the valve seat 30”), whereas at least part submersion of the balance member under a biasing influence of the biasing means (64) provides upward movement of the balance member relative to the valve body, said movement: 
i) occurring as a result of the biasing influence of the actuator biasing means (64, para.0036) on the balance member; and 
ii) being effective in closure of the pilot valve (see figure 23b, para.0036, “spring 64 which urges the poppet valve 58 into seated engagement with the valve seat 60 for closure of the poppet valve”);
 a flow control valve (18) in communication with the tank level sensor via the pilot line (see Fig. 11-22), the flow control valve adapted to mount to the tank separate from the pilot valve (see Fig.11), the pilot valve operatively coupled to the flow control valve via the pilot line whereby closure of the pilot valve provides pressurized bleed fluid in the pilot line which is effective in promoting closure of the flow control valve (para.0036, “valve 16 on filling of the vessel 12 is thus automatically closed according to the following sequence”).
Regarding claim 41, Peattie discloses the pilot valve includes a poppet valve having a poppet valve head (58) connected to a valve stem (62) arranged to be contacted by the balance member for opening of the pilot valve, the valve head being in contact with the actuator biasing means (64) which urges the poppet valve closed (see Fig. 23b).  
Regarding claim 42, Peattie discloses the actuator biasing means includes a pilot compression spring (64) designed to provide sufficient biasing force to provide movement of the balance member relative to the valve body for: i) closure of the poppet valve on at least part submersion of the balance member with the biasing force of the compression spring overcoming an apparent weight of the balance member; ii) opening of the poppet valve when the balance member is not at least part submerged and a weight of the balance member overcomes the biasing force of the compression spring.
The claimed limitations: “for: i) closure of the poppet valve on at least part submersion of the balance member with the biasing force of the compression spring overcoming an apparent weight of the balance member; ii) opening of the poppet valve when the balance member is not at least part submerged and a weight of the balance member overcomes the biasing force of the compression spring”, is considered as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Regarding claim 43, Peattie discloses the balance member is slidably mounted to an intermediate member (114) which couples the valve body to the tank, the balance member being directly exposed to fluid (through openings 41A) within the tank to permit at least part submersion of the balance member at or above a safe fill level for closure of the pilot valve.  
Regarding claim 44, Peattie discloses the balance member includes an elongate recess (the opening within 38 which surrounds 114 tube) within which the intermediate member locates for sliding movement of the balance member under the influence of the actuator biasing means to effect closure of the pilot valve.  
Regarding claim 45, Peattie discloses the balance member is shaped cylindrical (see Figure 24 for cylindrical shape of 38) and the intermediate member is at least in part shaped complementary to the elongate recess of the cylindrical balance member for its sliding movement (as shown in Fig 22c).
Regarding claim 46, Peattie discloses the valve body is designed to house the poppet valve (58,62) and includes the pilot inlet in liquid communication with the poppet valve via a pilot passage (see fig. 23, the passage from the start of the lead line 116 to the blind hole bore passage within 108 below tube 114) formed within said valve body.  
Regarding claim 47, Peattie discloses the valve body includes a pilot opening (60, see Fig. 22c,23a) within which the pilot valve seats for closure, the pilot opening in liquid communication with the pilot passage.  
Regarding claim 48, Peattie discloses the pilot opening provides discharge of bleed fluid (through 41a) from the pilot line into the tank via the pilot passage with the pilot valve opened.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753